Citation Nr: 0817168	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  97-33 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease of the 
lumbosacral spine, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The appellant served on active duty from May 1974 to December 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for an increased disability evaluation in 
excess of 10 percent for his service-connected lumbosacral 
disorder.

The case was previously before the Board in February 1999, 
when it was remanded for an additional examination of the 
appellant's condition.  Following the requested development, 
the RO issued a rating decision, dated in February 2000, that 
recharacterized the appellant's condition as degenerative 
joint disease of the lumbosacral spine and assigned thereto 
an increased disability evaluation of 20 percent, effective 
June 1995.  

In June 2000 the Board denied the claim for entitlement to an 
increased rating for the lumbar spine disorder.  The veteran 
appealed this matter to the United States Court of Appeals 
for Veterans Claims (Court), which in an order dated in 
December 26, 2000, granted a Joint Motion for Remand (Joint 
Motion).  In the December 2000 Order, the Court vacated the 
Board's June 2000 decision and remanded the appeal back to 
the Board for compliance with instructions provided in the 
Joint Motion.

The Board's Evidence Development Unit (EDU) undertook 
additional development regarding the issues pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2003)).  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  In November 2003, in 
accordance with the holding in DAV, this appeal was remanded 
to the RO for additional development. 

This matter is now returned to the Board for readjudication 
in accordance with the instructions in the Joint Motion to 
include proper consideration of this matter under 38 C.F.R. 
§ 4.40 and 4.45 (2007), as well as consideration of all 
appropriate Diagnostic Codes.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral spine 
disorder more closely resembles a severe intervertebral disc 
disease with recurring attacks and intermittent relief.

2.  The veteran did not have incapacitating episodes having a 
total duration of at least six weeks during a 12-month 
period.

3.  Evidence of ankylosis, either favorable or unfavorable of 
the thoracolumbar spine is not of record.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no more, 
have been met for degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in June 1995.  The RO adjudicated it in June 1995, 
with notice sent the same month.  In this case, the VA's duty 
to notify was satisfied subsequent to the initial AOJ 
decision by way of a letter(s) sent to the appellant on March 
2004.  Additional notice was sent in April 2007.  The veteran 
was provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection and 
for an increased rating, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued on December 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

In this case, the veteran was sent a letter in April 2007 
that provided the above described notice to the veteran that 
he needed to present evidence showing his conditions had 
worsened, to include discussion of the applicability of 
relevant Diagnostic Codes ranging from noncompensable to 100, 
as well as describing the specific examples of lay and 
medical evidence as set forth in Vasquez-Flores-- e.g., 
competent lay statements describing symptoms, information 
regarding any medical and hospitalization records the veteran 
had not recently told the VA about, employer statements, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Additionally this notice also apprised him of how the VA 
determines the effective date for entitlement to benefits.  
See Dingess, supra, which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  

Even if the notices were deemed inadequately sufficient as to 
content and timing in light of Vasquez-Flores, supra, the 
veteran is not shown to be prejudiced in this matter.  He was 
provided detailed information regarding all the potentially 
applicable criteria including all the revisions to such 
criteria, for an increased rating for the lumbar spine by the 
most recent supplemental statement of the case sent in 
December 2007, which discussed at length the level of 
disability needed for a higher rating, to include the amount 
of motion loss needed for such a rating.  Likewise this 
supplemental statement of the case discussed how the current 
medical findings failed to meet a higher rating absent 
evidence of a greater level of functional impairment or 
limitation of motion, neurological manifestations and 
referred to the applicable criteria.  The veteran in his 
substantive appeal dated in December 1997 discussed in detail 
functional limitations such as limitation of motion, muscle 
spasm, and severe pain affecting the lumbar spine and also 
discussed the criteria for a 20 percent rating for 
lumbosacral strain.  

His representative further elaborated on the severity of the 
veteran's service-back condition in briefs submitted in 
October 2001 and March 2008 that discussed in detail problems 
with pain and functional loss with flare-ups and discussed in 
detail the specific symptoms and functional restrictions 
caused by the lumbar spine condition.  Based on the above, 
any notice deficiencies which may be present do not affect 
the essential fairness of the adjudication.  

The veteran, who has representation, had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Responses from the Social Security Administration were 
obtained in January 2007 and April 2007 in reply to multiple 
requests for records.  The Social Security Administration 
indicated that records pertaining to the veteran's claims for 
Social Security benefits were no longer available.  Despite 
this, the Board notes that there are Social Security Records 
associated in the claims file, copies of Social Security 
decisions, along with records, including VA records, 
apparently used in these decisions.  Thus it appears that all 
available records from his Social Security decisions are 
associated with the claims file.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in April 2007 provided current assessments of the 
veteran's condition based not only on examination of the 
veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability ratings, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claims 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2007) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2007) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2007) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a 
disability rating, it is necessary to consider functional 
loss due to flare-ups, fatigability, incoordination, and pain 
on movement. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part, which becomes 
painful on use, must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like. 38 C.F.R. § 4.40 (2007).  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2007).  It is the intention of the VA Schedule for Rating 
Disabilities (Rating Schedule) to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
During the pendency of this appeal, revisions were made to 
the Rating Schedule for intervertebral disc syndrome.  
Effective September 23, 2002, the criteria for adjudicating 
intervertebral disc syndrome was revised.  Furthermore, on 
August 26, 2003, the rating criteria for all spinal 
disabilities, including intervertebral disc syndrome were 
revised.  

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, intervertebral disc syndrome, moderate 
with recurring attacks warrants a 20 percent disability 
rating, severe with recurring attacks and intermittent relief 
warrants a 40 percent disability rating, and pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief 
warrants a 60 percent disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating.  
Diagnostic Code 5243 (2006)).

Other potentially applicable diagnostic codes under the pre-
September 26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent rating may be assigned 
when there is severe lumbosacral strain with a listing of the 
whole spine to the opposite side, positive Goldthwaite' s 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing with irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003) (effective prior to 
September 26, 2003).

Diagnostic Code 5292 provides a 20 percent rating for a 
moderate lumbar spine limitation of motion.  A 40 percent 
rating may be assigned for a severe lumbar spine limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  More over, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

In this matter, service connection was granted for a back 
disorder by a March 1988 RO rating decision, which assigned 
an initial noncompensable rating.  The veteran filed his 
claim for an increased disability rating in June 1995.  The 
RO denied a compensable rating in the June 1995 rating on 
appeal, but subsequently granted a 10 percent rating in a 
November 1997 rating.  While the appeal was pending on remand 
status, the RO in a February 2000 rating, granted a 20 
percent rating effective the date of the veteran's claim.

In support of his claim, medical treatment reports, dated May 
1990 to March 1999, were retrieved from D. Burgess, M.D., the 
North East Alabama Regional Medical Center, and the VA 
medical center in Birmingham, Alabama.  An X-ray examination 
of the lumbar spine, performed in February 1993, revealed no 
abnormalities.  A treatment report, dated in November 1994, 
noted the veteran's complaints of increasing low back pain, 
on and off, for a long time.  A March 1995 treatment report 
noted the veteran's continuing complaints of low back pain.  
In May 1995, electrodiagnostic studies, including nerve 
conduction and needle electromyography tests, were conducted.  
The summary of findings noted normal neurovascular checks of 
the right peroneal, posterior tibial and sural nerves.  The 
report also noted a normal electromyography of the right L3-
S1 paraspinal muscles and of the right gluteus medius, 
gluteus maximus, vastus lateralis, anterior tibialis and 
gastrocnemius muscles.  X-ray examination of the lumbar 
spine, dated in June 1995, revealed no abnormalities.  
Subsequent treatment reports, dated in January 1996 and in 
April 1996, noted the veteran's continuing complaints of back 
pain.

In June 1996, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's complaints 
of muscle spasm and back pain.  Physical examination revealed 
localized tenderness over the lumbosacral area.  The report 
noted objective signs of pain on motion, slight paraspinal 
muscle spasm and no postural abnormalities.  Range of motion 
testing of the spine revealed forward flexion to 46 degrees, 
backward extension to 20 degrees, left lateral flexion to 40 
degrees and right lateral flexion to 42 degrees.  The report 
concluded with a diagnosis of lumbosacral strain.

A treatment report, dated in August 1997, noted the veteran's 
complaints of progressive back pain.  An impression of "no 
clinical evidence of Rheumatoid or any other inflammatory 
arthritis" was noted.  A treatment report, dated in February 
1998, noted an assessment of probable fibromyalgia.  The 
report also recommended increased activity, including 
physical therapy.  A treatment report, dated in March 1998, 
noted that the veteran was positive for antinuclear antibody.  
A treatment report, dated in September 1998, noted that bone 
scans had been performed and showed mild degenerative joint 
disease of the right clavicle, both hips, knees and ankles.

In May 1999, a VA examination of the spine was conducted.  
The report of this examination noted the veteran's complaints 
of pain, weakness, stiffness, fatigability and lack of 
endurance.  Physical examination revealed no postural 
abnormalities, satisfactory musculature of the back and no 
neurological abnormalities.  Range of motion testing of the 
spine revealed forward flexion to 62 degrees (normal 90 
degrees); backward extension to 16 degrees (normal 30 
degrees); right flexion to 24 degrees (normal 30 degrees); 
and left flexion to 14 degrees (normal 30 degrees).  The 
report noted that the motion stopped when pain started.  The 
examining physician noted that he had reviewed the veteran's 
claims file prior to the examination.  He noted that the 
veteran's condition does have periodical flare-ups 
"precipitated by moving the wrong way, alleviated by pain 
medication.  He has 10% additional functional impairment."  
He also stated as follows:  "There is a presence of pain, 
limitation of motion, no swelling or muscle spasm detected.  
There is no ankylosis, subluxation, lateral instability, 
dislocation, locking of the joint, loose motion, crepitus, 
deformity, or impairment revealed in the physical 
examination.  There is weakness, I am sure due to disuse, 
fatigability, incoordination, restricted movement and there 
is pain on motion.  This is evidenced by the winces on his 
face and the slow steps that he takes.  There is additional 
loss of motion due to pain on use or during exacerbation of 
the disability."

The report concluded with a diagnosis of degenerative joint 
disease of the lumbosacral spine with loss of function due to 
pain.  

VA records from 1999 included continued treatment for 
musculoskeletal complaints including his back.  He was 
diagnosed with chronic low back pain in September and October 
1999.  The October 1999 record noted that he had not yet 
tried a TENS unit for his back but was willing to try it to 
see if it provided some relief.

VA records from 2000 included a May 2000 record again noting 
that a 1998 bone scan showed mild degenerative joint disease 
in the knees, pelvis and clavicle.  In June 2000 he was 
referred for evaluation of diffuse arthralgias and myalgias 
and apparently had problems dating back to the 1990's.  He 
suggested that these could be related to chemical exposures 
to PBC's regarding which there was a pending lawsuit.  Most 
notably he had pains involving his back, which gets diffusely 
stiff all over when he lays in bed.  His most recent 
treatment was with Flexeril and Elavil.  Examination showed 
no synovitis or obvious joint deformity.  He had multiple 
trigger points over his back, trapezoids and epicondyle.  The 
impression was diffuse myalgias, chronic most likely 
fibromyalgia syndrome (FMS).  The doctor discussed that there 
was no evidence for underlying inflammatory etiology.  In 
August 2000 he was seen by a rheumatoid doctor who felt he 
did not have lupus as the bone scan of 1998 showed 
degenerative changes.  He was described as having severe 
degenerative joint disease of the back and used a TENS unit 
which does help the pain.  The assessment was chronic low 
back pain.

An October 2000 Social Security examination included 
complaints of low back pain beginning in the service to the 
point where he was discharged with a 20 percent disability 
rating.  He described  his pain as being a localized achy, 
tightening sensation that occurs in the lower lumbar region.  
There was no history of numbness, tingling or lower extremity 
weakness.  He denied any bowel or bladder involvement or 
erectile dysfunction.  Physical examination revealed him to 
continue to moan and groan throughout the entire 
musculoskeletal examination but he was unable to explain why 
he was uncomfortable or having symptoms related to the 
physical.  He stated that he was having difficulties 
performing physical exercises as instructed due to medication 
he was taking, but once he was confronted with this statement 
that he had driven himself to this examination, he proclaimed 
that he was okay and could now perform the examination as 
instructed.  Examination of his back revealed no 
paravertebral tenderness or curvature appreciated.  He had 90 
degrees flexion, 30 degrees extension, 20 degrees left and 
right lateral flexion and 20 degrees right and left rotation.  
He declined straight leg raise due to knee pain.  His 
extensions showed no muscle atrophy, wasting or spasms.  His 
motor was 5/5 throughout.  He also had 2+ pulses and 2+ 
reflexes with no varicosities and good muscle one.  
Neurologically his cranial nerves were intact and his 
dull/sharp sensation was intact throughout all extremities.  
He had negative Romberg, Tinel's and Phalens.  He was able to 
dress himself, open doors, pick up small items and tie his 
shoes without difficulty.  He was walking with a cane for no 
apparent reason.  He had normal gait, coordination and 
balance.  He could walk on his heels and tip toes and could 
walk heel to toe without difficulty.  He could squat and rise 
without difficulties.  The impression rendered was subjective 
low back pain.

VA records from 2001 included a January 2001 record in which 
he reported constant pain due to chronic back injury as well 
as right shoulder complaints.  On examination he appeared to 
be in severe pain and was unable to do leg raises.  

In October 2001 he complained of severe left leg pain which 
radiated all the way down below the knee.  His history 
included chronic low back pain.  For the last 3 weeks he had 
been having severe pain in his low back with the radiation 
all the way down the left leg.  He wondered if the pain could 
be related to a new medication he started taking, but the 
doctor advised him that his pain was not caused by the 
medication but rather was his back causing the problems.  
Physical examination revealed spasm in the left lower back in 
the lumbar region and straight leg raise was positive at 30 
degrees.  He had hyperreflexia in his knee as well as the 
ankle.  The impression was severe back pain, most likely rule 
out any disc herniation.  The plans included strict bed rest.  
The plans also included a magnetic resonance imaging (MRI) of 
the back.  

On follow-up in December 2001 for the chronic left leg and 
back pain, he was still having pain in the left buttock, left 
back going all the way down into the leg.  MRI was done and 
showed a small disc herniation at L5-S1 but there was no 
spinal stenosis or disc bulges at L4-5.  Physical examination 
showed significant spasm in the left lower spine and also 
some minimal tenderness.  The impression was left sciatica 
and mild disc herniation in the lumbosacral spine. 

VA treatment records include a January 2002 neurosurgery 
report for complaints of spinal discomfort since 1974.  He 
was here for evaluation of back pain and left lower extremity 
pain down his left medial thigh down to his knee.  He walked 
with a cane.  Physical examination revealed normal cranial 
examination, strength 5/5 throughout.  His deep tendon 
reflexes were brisk at 3+/4.  He had a left Hoffman's time 1, 
but the examiner was unable to elicit this again.  There was 
no clonus or Babinski.  He was unable to heel-toe walk or do 
tandem gait.  He had some minimal disc bulges including the 
cervical spine and his lumbar MRI was significant for L5 left 
sided disc bulge with minimal foraminal stenosis.  The 
assessment was that this patient was a 43 year old who had 
multiple complaints and multiple findings on neurological 
examination.  He did not have a surgically compressible 
lesion evident on the lumbar spine or cervical spine that 
would account for his complaints.  The examiner did not have 
a good explanation.  The symptoms appeared slightly worse on 
the left than the right other than just pathological 
hyperreflexia.  He did have some decreased lateral bending 
and flexion/extension of the lumbar spine, and his gait was a 
little more unsteady than a normal person's.  The doctor was 
unsure why the veteran exhibits these findings but there was 
nothing surgically to decompress to make him feel better.  
The plan was that given the fact that the veteran did not 
have a surgical lesion, the doctor did not need to see him 
back in the neurosurgery clinic.  It was suggested that the 
veteran might benefit from neurological evaluation as these 
findings might be related to a lesion above the spinal cord, 
but it was suspected that a brain MRI would not likely any 
pathology lesion.

A July 2002 Social Security functional capacities examination 
indicated that the veteran could occasionally lift 20 pounds 
and frequently lift 10 pounds.  He could stand and sit for 
about 6 hours.  He was noted to have multiple disabilities, 
including back, hip, shoulder problems and arthritis.  His 
straight leg raise was positive at 20 degrees on the right, 
and negative on the left.  His muscle strength in the lower 
extremities was 3-4/5.  He walked with a limp on the right.  
MRI from November 2001 showed degenerative disc disease at 
the L4-5 and L5-S1 and a small herniation at L5-S1 and left 
herniation.  A January 2002 examination was noted to show no 
surgical lesion and objective findings did not support the 
need for a cane.  He was found have no medically determinable 
impairment in July 2002.  Another record from July 2002 
revealed a range of motion of 50 degrees flexion, and 30 
degrees on the following: extension, left and right lateral 
flexion and left and right rotation.  

Another July 2002 Social Security examination regarding the 
back complaints revealed the veteran to stated that he has 
pain over the low back radiating to his hips and also the 
muscles of the entire back.  He said he had difficulty 
getting up from a sitting position because of stiffness.  
Occasionally the pain radiated to the left leg.  He had back 
pain since service, but no history of surgery or specific 
injury.  He did say he felt something pop in his back.  He 
took nonsteroidal and pain medications.  He said that the 
pain has worsened in the past 6 months.  He could not walk 
more than 6 blocks and felt dizzy when he does so.  He also 
reported difficulty bending, stooping, climbing or lifting.  
He used a walking stick all the time and also wore a back 
brace to straighten himself.  

Physical examination revealed no deformity of the spine.  
There was muscle tenderness over the paraspinal muscles and 
tenderness over the lumbar spine and sacroiliac joints.  His 
flexion was 50 degrees and he had full lateral flexion and 
rotation possible to the full extent, but he went through the 
motions slowly.  He was noted to have restricted hip motions.  
He walked with a limp to the right, and could not heel-toe 
walk.  Straight leg raise was positive at 20 degrees on the 
left and negative on the right.  His muscle power of his 
quads was somewhat decreased about to 4/5 and hamstrings were 
3/5.  He had good muscle power of the dorsiflexors and 
plantar flexors on both sides.  His cranial nerves were 
intact.  There was no motor or sensory deficit.  His deep 
tendon reflexes were present over the knees and ankles and 
Romberg was negative.  A review of accompanying medical 
records showed that he had an MRI of the lumbar spine in 
November 2001 showing degenerative disc disease at L5-S1 and 
L4-5.  He also had a small disc herniation at L5-S1 level 
with central and left herniation.  The assessment was low 
back pain secondary to degenerative disc disease and 
degenerative joint disease of the lumbar spine.  The MRI 
findings from November 2001 showing disc herniation at L5-S1 
were again recited and he was also noted to have muscle spasm 
affecting the paraspinal muscles and he also had possible 
degenerative joint disease of both hips.  The examiner 
commented that in his current condition, the veteran will 
have significant impairment of function involving walking, 
climbing, lifting, carrying and bending.  He may have some 
impairment of function involving sitting for long periods.

A May 2003 clinic note revealed the veteran to be seen for 
chronic back pain along with shoulder pain.  He was noted to 
have herniated discs in the cervical and lumbar spine and to 
have underwent physical therapy years ago with a 
chiropractor, which he said really helped.  The impression 
was chronic back pain, stable, and plans were made for him to 
undergo physical therapy.  A June 2003 mental health progress 
note gave his history of back problems along with depression.  
In July 2003 the veteran had a diagnosis of herniated disc in 
the cervical and lumbar spine and was referred for physical 
therapy and was also prescribed a back brace.  He also 
reported having chronic right hip pain that was getting 
worse, as well as problems with his right shoulder.  

A December 2003 follow up for bilateral hip pain complaints 
included complaints of chronic back pain.  He was noted to 
continue to walk with a cane and took Oxycodone which doesn't 
help much.  He was seen by a neurosurgeon for his neck and 
back who said he does not have a surgical lesion.  Physical 
examination revealed him to have hyperreflexia all over on 
his left and right upper and lower limbs, more so on the 
left.  The impression included chronic low back pain, and 
multiple disc herniations in the cervical spine as well as 
the lumbar spine.  The doctor advised the veteran to get a 
second opinion from a neurosurgeon outside the VA as his 
neurological findings on neurological examination were out of 
proportion to the findings on MRI.  He would probably benefit 
from a myelogram.

The report of an April 2007 VA examination included a claims 
file review.  He was noted to not use any type of assistive 
device except for frequently wearing a supportive device on 
his lower back.  He said and his service medical records 
indicated that he first injured his lower back in 1975.  He 
fell while using crutches for a foot injury.  He said that 
since then he has had flareups of back pain about once a week 
and has had numerous visits to the clinic for complaints of 
low back pain from 1975 to 1981.  He was differentially 
diagnosed with muscle spasms, back strain and lumbosacral 
syndrome.  He had negative X-rays.  He was evaluated by the 
orthopedic staff in 1976 and was diagnosed with muscle 
spasms.  He continued to have flareups until he got out of 
service.  He stated that there was no radiation of pain and 
there was never any suggestion of neurologic component.  He 
did have a psychological workup on one occasion because the 
medical staff thought there was a considerable amount of 
emotional overlay and the psychologist or psychiatric 
indicated that there was a good deal of secondary gain in the 
veteran.  He said that after leaving the service he worked in 
a warehouse doing shipping and receiving for a large company 
from 1982 to 1985.  This job involved a considerable amount 
of lifting and straining.  He said that his back pain 
frequently increased to twice a week at that time, lasting 
various periods of time.  It did not appear that the back 
pain interfered with employment activities.  He was later 
employed as a security guard with some part time work from 
1985 to 1988 and since then he has been employed with various 
work usually temporally part time, short lived and so forth.  
He stated that he last worked in 1993 when he was laid off by 
the company he worked for.  He said he was having back pain 
at the time.  He described having applied for Social Security 
in 1992, 1996 and 2000 and was turned down on all three 
occasions.  He has not attempted to work since 1993 except 
for an occasional part time job.  He stated that at present 
he can sit for 45 minutes.  He can stand for 20 minutes.  He 
can walk 4 to 5 blocks before being stopped by left foot 
pain.  X-rays of his lumbar spine done in October 2006 
revealed mild degenerative changes with facet arthropathy 
noted in the lower lumbar spine.  Vertebral body heights were 
well preserved and no malalignment was seen.  Mild 
atherosclerotic vascular calcifications were noted.  Mild 
sclerotic changes at the S1 joints were seen.  

Physical examination revealed the veteran to have 
considerable difficulty getting up in and out of his chair 
and walking.  However it should be noted that the examiner's 
personal opinion was that the veteran was indicating far more 
symptomatology with these activities than warranted for his 
overall condition.  He complained of pain on each and every 
examining maneuver.  It required a considerable amount of 
coaxing to get him through a full effort in all of his 
examination maneuvers.  His range of motion in the lumbar 
spine was 30 degrees extension, 75 degrees flexion, 30 
degrees lateral flexion to either side and 20 degrees 
rotation to either side.  He had a normal lumbar lordosis.  
There was no spasm or tenderness.  He could heel and toe walk 
well.  He had no straight leg raising pain.  There was no 
sciatic tension signs.  His reflexes were brisk and 
symmetric, both knees and ankles.  His motor and sensory 
function was entirely normal.  There was no increased 
limitation of motion due to weakness, fatigability or 
incoordination during this examination.  Incoordination was 
not an issue.  The diagnosis was lumbar strain (active duty 
diagnosis).  Mild degenerative joint disease, lumbar spine 
was present.  

The examiner opined that he is unable to support any causal 
connection or relationship between the veteran's service-
connected back strain problems and his current diagnosis of 
mild degenerative changes.  It should be noted that he had an 
X-ray of his lumbar spine done in 1976 which showed only 
spina bifida occulta.  This is a congenital finding and is 
not symptomatic and really has no consequence as far as any 
kind of symptomatology is concerned.  It is usually 
considered an incidental finding. 

The October 2006 X-ray was attached to the April 2007 
examination report, with the findings identical to those 
reported in the body of the examination report.  

Increased Rating Lumbar spine under Pre-September 23, 2002 
Regulations

A review of the evidence reflects that the veteran's low back 
manifestations more closely resemble the criteria for 40 
percent rating under the applicable criteria in effect prior 
to September 23, 2002.  The evidence, particularly the 
findings from the records and Social Security examination 
reports from late 2001 through July 2002 are consistent with 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  

The Board notes that the medical evidence reflects that 
throughout the course of this appeal, the veteran has 
problems with pain, limited movement and spasms from his 
service-connected lumbar spine disorder, with recurrent 
flareups of symptoms shown in the records, and with 
intermittent relief shown, including the most recent VA 
examination of May 2007, where objective findings showed 
slightly restricted motion, with no evidence of spasm, 
tenderness or sciatica or neurological signs.  Thus the 
veteran appears to have been in a period of relief from his 
symptoms during this examination, with the earlier records 
and examination reports significant for showing findings 
consistent with severe intervertebral disc syndrome, 
including the episodes of pain radiating down the left leg 
seen in 2001 and part of 2002, as well as positive straight 
leg on the left at 30 degrees in October 2001 and 20 degrees 
in July 2002.  Other times such as in October 2000 and 
January 2001 he declined to do straight leg raise.  

Even where his objective findings appear to be less than 
severe and therefore not warranting a higher rating, as shown 
in the findings from the May 1999 examination, the functional 
limitations discussed above by this examiner and estimated by 
the examiner to add an additional 10 percent disability 
rating can be construed as more closely resembling the 
criteria for severe intervertebral disc syndrome under 
Diagnostic Code 5293.  See 38 C.F.R. § 4.40, 4.45, Horowitz 
v. Brown, 5 Vet. App. 217 (1993), Deluca v. Brown, 8 Vet. 
App. 202 (1995).  Elsewhere his functional limitations as 
discussed by the Social Security examination reports from 
July 2002 reflect functional limitations such as restrictions 
on lifting no more than 20 pounds, sitting and standing no 
more than 6 hours and walking no more than 6 blocks, that 
appear consistent with a finding severe intervertebral disc 
syndrome.  Likewise, the functional limitations described by 
the examiner in the May 2007 VA examination which includes 
his limits on sitting over 45 minutes and standing over 20 
minutes serve to suggest the presence of more severe symptoms 
than were elicited on the physical examination, consistent 
with the criteria for a higher rating than that currently 
assigned.

The Board notes that these aforementioned symptoms could 
possibly be associated with a herniated disc of the L5-S1 
level as shown on MRI in November 2001, the etiology of which 
is unclear, but these symptoms have also not been 
disassociated from the service-connected disability of lumbar 
spine degenerative joint disease.  Under the circumstances, 
VA is required to resolve all doubt in his favor and consider 
all his lumbar spine symptoms including pain, limited motion 
and spasms as due to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 
3.102. 

In sum, the Board finds under the applicable criteria in 
effect prior to September 23, 2002 a rating of 40 percent, 
but no more, for symptoms that include recurring attacks and 
intermittent relief, is warranted.  The evidence does not 
suggest that a higher evaluation of 60 percent is warranted 
under the pre-September 2002 Diagnostic Code 5293.  The 
evidence fails to show persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  The overall evidence of record 
is suggestive of periods of relief from the lumbar symptoms.  
This includes the objective examination on the most recent VA 
examination of April 2007 that revealed no neurological 
abnormalities, and normal back musculature without postural 
abnormalities or fixed deformities.  The evidence as set 
forth above, reflects that the veteran has had attacks of 
severe pain including radiation of the pain down his left 
leg, causing restriction of motion and interference with his 
ability to perform certain tasks, but, with many periods of 
intermittent relief in between attacks.  

Regulations in effect 9/23/02 to 9/25/03-Orthopedic 
Manifestations

The Board now turns to the criteria in effect as of that date 
to ascertain whether a rating above 40 percent is warranted 
under revised Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003.  

The Board notes that the revised regulations in effect during 
this period allow for a consideration of an increased rating 
based on incapacitating episodes.  In pertinent part, a 60 
percent evaluation would be warranted if the evidence were to 
show the veteran's lumbar spine condition causing 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  See 38 C.F.R. § 4.71a 
(2002-2003).  A review of the evidence does not reflect that 
the veteran's lumbar spine has resulted in at least six weeks 
of incapacitation.  There is no evidence that the veteran has 
had any incapactitating episodes within the past 12 months, 
and the lone instance of prescribed bedrest is shown in 
October 2001, with the duration uncertain.  

Thus an evaluation in excess of 40 percent disabling is not 
warranted under the revised criteria based on periods of 
incapacitation.

As discussed above, the revised Diagnostic Code 5293, 
effective September 23, 2002 to September 25, 2003, provides 
an alternative to evaluating lumbar spine disorders based on 
incapacitating episodes.  The veteran's degenerative disc 
disease can also be evaluated based on separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, if this provides 
for a higher evaluation than that based on incapacitating 
episodes.  

A review of the evidence reflects that the orthopedic 
manifestations, namely limitation of motion, to include 
limitation due to pain, could provide for as much as a 
separate 40 percent rating based on Diagnostic Code 5292, 
which remained in effect during this time span.  In order to 
meet the criteria for a 40 percent rating, the limitation of 
lumbar spine motion would have to be "severe."  The veteran 
is already in receipt of the maximum rating under this 
criteria.  Thus a higher evaluation than 40 percent is not 
warranted for the veteran's lumbar spine disability under the 
revised Diagnostic Code 5293 in effect between September 2002 
and September 2003.  

Regulations in effect 9/23/02-- Neurological Manifestations

The Board now turns to whether there should be a separate 
evaluation for neurological manifestations.  If so such 
evaluation can only be granted effective September 23, 2002, 
and would be rated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8520 as analogous to impairment of the 
sciatic nerve.  Under Diagnostic Code 8520, pertaining to 
paralysis of the sciatic nerve, mild incomplete paralysis 
warrants a 10 percent disability rating, moderate incomplete 
paralysis warrants a 20 percent disability rating, moderately 
severe incomplete paralysis warrants a 40 percent disability 
rating, and severe incomplete paralysis with marked muscular 
atrophy warrants a 60 percent disability rating.  An 80 
percent disability rating is warranted for complete 
paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  See 
38 C.F.R. § 4.121a, Diagnostic Code 8520 (2007).

There is no basis for assigning any separate compensable 
ratings for neurological manifestation in this instance where 
as previously discussed, the evidence shows the neurological 
manifestations, specifically brisk reflexes affecting all 
extremities, were attributed by the neurosurgeon in January 
2002 to other potential pathology, and not specifically 
attributed to any disorder of the lumbar spine.  Elsewhere in 
the medical records, the brisk reflexes were noted, but were 
not specifically described as attributable to the lumbar 
spine.  Electromyograph (EMG) studies from May 1995 
specifically found no neurological pathology linked to the 
lumbar spine disorder.  While the veteran did have instances 
during flare-ups that his back pain radiated down the left 
leg as shown from October 2001 to January 2002, no 
radiculopathy was diagnosed nor were symptoms such as 
numbness or tingling or decreased sensation of the 
extremities shown in the records.  Thus the only symptoms 
shown are occasional flareups of back pain which radiate down 
the left leg, with no right leg symptoms shown.  In the 
absence of objective neurological manifestations, 
consideration of separate compensable ratings for 
neurological manifestations is not indicated in this case, as 
there is no evidence of even mild incomplete paralysis shown.

Regulations in effect September 26, 2003-- General Rating 

The evidence likewise does not reflect that a higher rating 
than the current 40 percent for lumbar spine degenerative 
disc disease is warranted under the General Rating formula in 
effect September 26, 2003, which allows for a 50 percent 
disability for unfavorable ankylosis of the entire 
thoracolumbar spine.  There is no evidence of any ankylosis 
of the spine shown at all in any records or examination 
reports, thus there is no basis for a higher rating based on 
ankylosis.  

In sum, the Board finds that with application of reasonable 
doubt and consideration of functional limitations pursuant to 
38 C.F.R. § 4.40, 4.45, the veteran's lumbar spine disorder 
more closely resembles the criteria for a 40 percent rating 
under the criteria for intervertebral disc syndrome, 
Diagnostic Code 5293 in effect prior to September 23, 2002.  
The Board finds that this criteria is met throughout the 
pendency of this appeal, thus there is no need to consider 
the appropriateness of a staged rating pursuant to Hart, 
supra.

Extraschedular

The Board also finds that the criteria for invoking the 
procedures for assignment of a higher evaluation on an extra-
schedular basis have not been met in the absence of evidence 
showing that the veteran's service-connected disorder of the 
lumbar spine resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation); 
warranted frequent periods of hospitalization; or otherwise 
has rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





ORDER

An increased rating of 40 percent for degenerative joint 
disease of the lumbar spine, but no more, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


